Exhibit 10.13

Loan Modification Agreement

This Loan Modification Agreement (“Agreement”) is made this 26th day of June,
2006, by and between BANK OF AMERICA, N.A. organized and existing under the laws
of the United States of America with offices at 100 Federal Street, Boston,
Massachusetts 02110 (the “Bank”) and OPNET TECHNOLOGIES, INC. a Delaware
Corporation with an address at 7255 Woodmont Avenue, Bethesda, Maryland 20814
(the “Borrower”).

RECITALS

WHEREAS, Reference is made to a certain loan arrangement (the “Loan
Arrangement”) between the Bank and the Borrower evidenced by, among any other
documents, instruments, and agreements, (i) a certain Promissory Note, dated
June 10, 2005 in favor of the Bank in the original principal amount of Two
Million Six Hundred Thousand ($2,600,000.00) Dollars as amended from time to
time (the “Note”) and (ii) a Business Loan Agreement dated June 20, 2005,
between the Borrower and the Bank and (iii) a Security Agreement dated June 10,
2002 as amended from time to time (the “Security Agreement”) and (iv) UCC-1
Financing Statement (“Financing Statement”) bearing file number 2219573 and
filed with the Delaware Secretary of State. The Note, the Loan Agreement, and
the Security Agreement and the Financing Statement together with any and all
other instruments, documents, contracts or agreements which evidence, secure or
otherwise relate to the Borrower’s obligations with respect to the Loan
Arrangement, all as modified by any prior amendment agreements are herein
collectively referred to as the “Loan Documents.”

WHEREAS, the Borrower has requested that the Bank agree to the modification of
the Loan Documents to, among other things, the maturity date of the Note as
hereinafter described, and the Bank has so agreed, but only upon the terms and
conditions set forth hereinafter.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by the Bank and the
Borrower that the Loan Documents are amended effective as of June 30th, 2006, as
follows:

1.        The above referenced Recitals are true and correct and are
incorporated herein by reference and made a part hereof. Capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Loan Agreement.

2.        The Note is amended to delete the paragraph entitled “PAYMENT” and to
substitute the following therefore:

“PAYMENT”. Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on June 30, 2007 (the “Maturity
Date”). In addition, Borrower will pay regular monthly payments of all accrued
unpaid interest due as of each payment date, beginning July 31st, 2006, with all
subsequent interest payments to be due on the same day of each month after that
until the Maturity Date. Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to any late
charges, and then to any unpaid collection costs. The annual interest rate for
this Note is computed on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as the Lender may designate in writing.”



--------------------------------------------------------------------------------

3.    In all other respects, the Loan Documents, including, but not limited to,
the Note, the Loan Agreement, and the Security Agreement are hereby confirmed,
reaffirmed and ratified and all terms and provisions not amended hereby shall
remain in full force and effect. To the extent that any term and condition of
any Loan Document is inconsistent with the terms and provisions hereof, such
Loan Document is hereby amended to reflect the modifications and amendments set
forth in this Agreement.

4.    To induce the Bank to enter into this Agreement, the Borrower represents
and warrants that (a) all the representations and warranties contained in the
Loan Documents, after giving effect to the amendments and modifications
contemplated hereby are true and correct on and as of the date hereof as though
made on and as of the date hereof; (b) as of the date hereof, the Borrower has
no defenses, counterclaims, offsets or other claims against the Bank or any of
its officers, employees, agents, attorneys, predecessors, affiliates, or other
representatives of any nature, relating to the Loan Arrangement; (c) no default
or breach under any of the Loan Documents after giving effect to the amendments
contemplated hereby, and no event which the passage of time or giving of notice
or both would constitute such a default or breach, exists on the date hereof;
and (d) the security interest granted to the Bank in the Loan Documents remains
a first perfected security interest in the Collateral and neither Borrower nor
any guarantor has done anything to impair said security interest and Borrower
will take whatever steps Bank deems reasonably necessary to protect and preserve
the said security interest.

5.    This Agreement does not constitute a discharge, release or waiver of any
of the Borrower’s or any Guarantor’s obligations or liabilities under the Loan
Documents, or any other agreements to which the Bank and the Borrower and any
guarantor are parties, all of which remain in full force and effect.

MISCELLANEOUS

1.    This Agreement and the rights and obligations of the parties hereunder
shall be deemed to be a document executed under seal and shall be construed and
interpreted in accordance with the laws of the State of Maryland (excluding the
laws applicable to conflicts or choice of law).

2.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective administrators, successors and assigns. This
Agreement may only be amended in writing. This Agreement may be signed in as
many counterparts as necessary or convenient, and by the different parties on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement. Article and paragraph headings are for reference only and shall not
affect the interpretation or meaning of any provisions of this Agreement. If any
part of this Agreement is not enforceable, the rest of the Agreement may be
enforced. The Bank retains all rights, even if it makes a loan after default. If
the Bank waives a default, it shall not be construed as a waiver of any future
default.

3.    The Borrower shall reimburse the Bank for any reasonable costs and
attorneys’ fees incurred by the Bank in connection with the execution of this
Agreement and in connection with the enforcement or preservation of any rights
or remedies under the Loan Documents. Further the Borrower indemnifies and holds
the Bank harmless from any loss, liability, damages, judgments, and costs of any
kind relating to or arising directly or indirectly out of (a) this Agreement or
any document, instrument or agreement required hereunder, (b) any credit
extended or committed by the Bank to the Borrower under the Loan Documents, and
(c) any litigation or proceeding related to or arising out of this Agreement,
any Loan Document evidencing and/or securing any such credit. This indemnity
includes but is not limited to, attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys
and assigns. This indemnity shall survive

 

2



--------------------------------------------------------------------------------

repayment of the Borrower’s obligations to the Bank. All sums due to the Bank
under this paragraph shall be obligations of the Borrower, due and payable
immediately without demand.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

  WITNESSES:    

BANK:

BANK OF AMERICA, successor by merger to

Fleet National Bank

  /s/ Michael Shuhy     By:   /s/ John B. Desmond   Print Name: Michael Shuhy,
Associate       John B. Desmond

Its:   Managing Director (Duly Authorized)

 

 

     

BORROWER:

OPNET TECHNOLOGIES, INC.

  /s/ Mel Wesley     By:   /s/ Marc A. Cohen   Print Name: Mel Wesley, CFO      
Marc A. Cohen

Its:   CEO (Duly Authorized)

 

3